Detailed Office Action
	The communication dated 8/8/2022 has been entered and fully considered. Claims 13-15 are withdrawn from examination. Claims 1-15 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 8/8/2022 is acknowledged. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
Information Disclosure Statement
The GB 987,615 reference indicated in the IDS of 8/7/2020 has been crossed through and not considered. Its subject matter is different from the instant application.
Claim Objections
Claims 2 and 9 are objected to because of the following informalities: 
Claim 2, in line 1: replace “Claim” with “claim”.  
Claim 2, in line 2: replace “a start-up key” with “as a start-up key”.
Claim 2, in line 3: replace “as shut-down key” with “as a shut-down key”.
Claim 9, in line 1: replace “Claim” with “claim”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, in two occurrences (lines 2 and 3), recites “a control element”. Therefore, it is not clear that these two limitations are the same element or different ones. For the purpose of examination, the Examiner interprets them as the same.
Claim 11 recites the limitation "the respective state" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the last limitation of claim 11 reciting “which are currently available in the respective state of the injection molding machine”, is ambiguous. This limitation does not further define its previous limitation and renders the whole claim unclear. For the purpose of Examination, this limitation is not considered as part of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims in general recite pre-programming an injection molding machine with a man-machine interface to implement start-up and shut-down of the machine. Injection molding machines with man-machine interfaces for the purpose of start-up and shut-down are well known in the art (see section 102 and 103 below).
	Claim 1 limitation “wherein the start-up of the injection moulding machine and the shutdown of the injection moulding machine are respectively divided into several phases, that a sequence of specific machine movement commands and/or specific machine state change commands is pre-programmed for each phase of start-up and for each phase of shut-down”, under its broadest reasonable interpretation (BRI), covers performance of the limitations in the mind but for the recitation of a generic controller.  That is, other than reciting “a man-machine controller”, in the preamble of the claim, nothing in the claim elements preclude the steps from practically being performed in the mind or with a pen and a paper. The limitations only recites listing the order of steps to be done depending on which button of the interface is pressed.
The subsequent limitation of claim 1 “and that on the control unit one or more control elements are provided, on the actuation of which a pre-programmed sequence can be activated and a phase of start-up or shutdown can be started, wherein the functions of start-up or shutdown of the injection moulding machine associated with the machine movement commands and/or the machine state change commands of this sequence are triggered”, under BRI, recites the presence of keys or buttons or control elements on the interface that can be configured to be pressed to do certain function(s). As shown below under sections 35 USC 102(a)(1) and 103, these are well known in the art to be essential parts of any controller or man-machine interface. 
This judicial exception is not integrated into a practical application because once the program is followed for a desired input, no actions are done by the injection molding machine itself. The limitation “triggered”, under BRI, does not encompass an innovative action and is recited at a high degree of generality. Any controller in any injection molding machine triggers as action.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in particular, the claim only recites a control unit with a man-machine interface to perform a series of pre-programmed instructions.  The controller is recited at a high-level of generality such that it amounts to no more than mere instructions to apply a pre-written program.  Furthermore, as discussed above, the additional control elements or key or buttons do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As for dependent claims 2-12, similar arguments as made above are applicable. Claim 6 recites features that are associated with a control element or a key such as coloring or having an arrow symbol or the capability of being illuminated. As shown below (sections 102 and 103), these are well known feature of control elements. Claim 9, recites using a rotary knob as a control element; this is also well known in the art (see below).
In summary, Claims 1-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a pre-programmed controller with a number of buttons, or keys or control elements amounts to no more than mere instructions to apply a sequence of events.  Mere instructions to apply a program using a controller cannot provide an inventive concept.  The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIMMLER (US-2014/0156059), hereinafter DIMMLER. Note that the italicized text below are the instant claims.
Regarding claim 1, DIMMLER discloses An injection moulding machine having a machine controller and having a control unit {[abstract]}, 
designed as a man-machine interface {[0012] note the interaction of the operator with the controller, thus man-machine interface}, 
the control unit being configured in order to be able to start up the injection moulding machine from a switched-off state or from a standby state into a production operation for producing injection-moulded shaped parts and to shut down said machine from the production operation back into a switched-off or standby state {[0007] note starting/stopping operation, [FIG. 4] note key F1}, 
wherein the start-up of the injection moulding machine and the shutdown of the injection moulding machine are respectively divided into several phases {[abstract] note the teaching on plurality of sublevels that are interpreted as several phases}, 
that a sequence of specific machine movement commands and/or specific machine state change commands is pre-programmed for each phase of start-up and for each phase of shutdown {[0001] note the operating program for the machine, indicating the pre-programming of the machine}, 
and that on the control unit one or more control elements are provided, on the actuation of which a pre-programmed sequence can be activated and a phase of start-up or shutdown can be started {[0027] note the teaching on each task region F is operated in a given sequence, [FIG. 4], [0009] note keys or buttons that are interpreted as control elements}, 
wherein the functions of start-up or shutdown of the injection moulding machine associated with the machine movement commands and/or the machine state change commands of this sequence are triggered {[0024] note triggering the actuation of the operation}.
Regarding claim 2, DIMMLER discloses wherein a control element configured a start-up key for starting up the injection moulding machine and a control element configured as shut-down key for shutting down the injection moulding machine are provided {[0009] note teaching of keys, [FIG. 4] note start/stop button}.
Regarding claims 3 and 4, DIMMLER discloses wherein precisely one control element is provided as start-up key, which is programmed in such a way that by repeated actuation of this start-up key the respectively next available phase of starting up can be started (claim 3), wherein precisely one control element is provided as shut-down key, which is programmed in such a way that by repeated actuation of this shut-down key the respectively next available phase of shutting down can be started (claim 4) {[0027] note actuation of a key for the sequence that indicates the next phase will be activated, [claim 1] note the limitation teaching the plurality of sublevels that as indicated above interpreted as the phases, [FIG. 4] note the one key F1 or precisely one key}.
Regarding claims 5 and 8, DIMMLER discloses wherein additional start-up and/or shut-down keys are provided, on the actuation of which a predefined intermediate state can be started up (claim 5), wherein several start-up keys and/or several shut-down keys are provided (claim 8) {[0027] note the teaching on plurality of keys or buttons or additional keys, note that as discussed above DIMMLER teaches plurality of phases, therefore during the sequence an intermediate state is inherently reached and started}.
Regarding claim 12, DIMMLER discloses wherein command keys are provided, which are programmed or programmable by an application engineer, in such a way that on starting up and/or shutting down of the injection moulding machine at predefinable points in time a display is able to be generated on the control unit, which indicates to an operator one or more instructions {[0012] note the interaction of process engineer with the program and that selection or programming can be made}. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DIMMLER.
Regarding claim 10 limitation of “wherein three phases are provided for the starting up of the injection moulding machine, and/or that three phases are provided for the shutting down of the injection moulding machine”, as discussed under claim 1, DIMMLER discloses a plurality of phases for start-up or shut-down.
DIMMLER, however, is silent on the number of the phases being three. However, splitting of steps (or phases in this case), where the processes (or phases in this case) are substantially identical or equivalent in terms of functions, manner and results, has been held to be not patentably distinguish the processes {see MPEP 2144.04 (IV)(C)}.
Therefore, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have splitted the phases into three phases for start-up and/or shut-down, since as shown above this is within the skill of an artisan.
Claims 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DIMMLER as applied to claim 1 above, and further in view of WERFELI (US-2010/0138031), hereinafter WERFELI.
Regarding claims 6, 7, 9, and 11, DIMMLER discloses all the limitation of claim 1 as discussed above.  DIMMLER, however, is silent on the control elements or keys being coloured or illuminated or being a rotary knob.
In the same filed of endeavor that is related to control unit with touchscreen keys, WERFELI discloses wherein as control element, a start-up key is provided with an upwardly pointing arrow, or such an arrow is associated with the start-up key, and/or that the start-up key is coloured or is able to be illuminated in colour, preferably in a green colour (claim 6), wherein as control element, a shut-down key is provided with a downwardly pointing arrow, or such an arrow is associated with the shut-down key and/or that the shut-down key is coloured or is able to be illuminated in colour, preferably in a red colour (claim 7), wherein a rotary knob is provided as control element, the actuation of which can be brought about by a rotation of the rotary knob, wherein on rotation in one direction a pre-programmed sequence of starting up can be started, and on rotation in the opposite direction a pre-programmed sequence of shutting down can be started (claim 9), wherein those control elements for starting up or for shutting down the injection moulding machine are illuminated, which are currently available in the respective state of the injection moulding machine (claim 11) {[0013] note rotary switches that can operate in two activation direction, [0043] note teaching on illumination, [0045] note teaching on different colors}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of WERFELI in the injection molding machine of DIMMLER and have provided the keys as rotary knob, or illuminating or different colors.
As disclosed by WERFELI, these are conventional and known input devices for injection molding machines {[0013], [0045]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748